Citation Nr: 1732941	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  11-20 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for chondromalacia of the left knee, status post arthroscopy, for the period on appeal prior to August 20, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1985 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claim for an increased rating for a left knee disability.  In July 2013, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge (VLJ).

This appeal was previously before the Board in September 2014, at which time it was remanded for additional development.  In October 2015, the Board issued a decision in which it (1) denied a rating in excess of 10 percent for chondromalacia of the left knee, status post arthroscopy, for the period on appeal before August 20, 2014; (2) granted a separate 10 percent rating for instability of the left knee for the period from May 7, 2014, to August 19, 2014; and (3) granted a 60 percent rating for chondromalacia of the left knee, status post total knee replacement, for the period on appeal from October 1, 2015.

The Veteran appealed the October 2015 denial of a rating in excess of 10 percent for chondromalacia of the left knee, status post arthroscopy, for the period on appeal before August 20, 2014, to the United States Court of Appeals for Veterans Claims (Court).  In February 2017, the Court issued a Memorandum Decision in which it vacated and remanded the part of the October 2015 Board decision that denied a rating in excess of 10 percent for chondromalacia of the left knee, status post arthroscopy, for the period on appeal before August 20, 2014.  In vacating the noted portion of the October 2015 decision, the Court indicated that the Board erred by failing to explain how the Veteran's rating during the applicable period contemplated her limitation of motion and functional limitations, to include those documented in June 2014 VA treatment records.  The Veteran also asserted that the Board failed to provide an adequate statement of reasons and bases for discounting the Veteran's statements regarding left knee instability prior to May 2014.

This matter has returned to the Board for action consistent with the Court's Memorandum Decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  During the period on appeal prior to August 20, 2014, the Veteran's left knee disability was productive of extension limited to no more than 10 degrees, but was not productive of compensable limitation of flexion, ankylosis, locking, symptoms associated with the removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.

2.  For the period on appeal from March 14, 2008, the Veteran's left knee disability was productive of slight, recurrent lateral instability.


CONCLUSIONS OF LAW

1.  For the period on appeal prior to August 20, 2014, the criteria for the assignment of a rating in excess of 10 percent for chondromalacia of the left knee, status post arthroplasty, are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-63 (2016).

2.  For the period on appeal from March 14, 2008, the criteria for a separate disability rating of 10 percent for slight lateral instability of the left knee are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By way of background, the RO granted service connection for chondromalacia of the left knee in a September 1994 rating decision.  A 10 percent rating was assigned, effective April 16, 1994.  In April 1998, the RO assigned a temporary 100 percent rating, effective June 18, 1997, following a June 1997 arthroscopy; and continued the Veteran's 10 percent rating from August 1, 1997, on the grounds that the Veteran only demonstrated compensable limitation of flexion.  This 10 percent rating was continued in a January 1999 rating decision.  The Veteran did not express disagreement with these rating decisions nor was additional evidence pertinent to her claim received by VA within one year of the determinations.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.201 (2016).  Thus, the September 1994, April 1998, and January 1999 rating decisions became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014).

In February 2009, VA received the claim that led to this appeal.  In a September 2009 rating decision, the RO continued the Veteran's 10 percent rating.  Thereafter, in a January 2015 rating decision, the RO awarded a temporary total rating from August 20, 2014, to September 30, 2015,following left total knee replacement under 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2016), and assigned a 30 percent schedular rating for chondromalacia of the left knee, status post total knee replacement, from October 1, 2015.

As acknowledged previously, when this matter was before the Board in October 2015, the Board granted a separate 10 percent rating for instability of the left knee for the period from May 7, 2014, to August 19, 2014, and granted a 60 percent rating for chondromalacia of the left knee, status post total knee replacement, for the period on appeal from October 1, 2015.

The issue that is currently before the Board is the Veteran's entitlement to a rating in excess of 10 percent for chondromalacia of the left knee, status post arthroscopy, for the period on appeal before August 20, 2014.

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2008).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Under 38 C.F.R. § 4.71a (2016), which sets forth the schedular rating criteria for the musculoskeletal system, Diagnostic Code 5010 directs VA to rate arthritis due to trauma under degenerative arthritis, or Diagnostic Code 5003.  Diagnostic Code 5003 provides that degenerative arthritis is to be evaluated on the basis of limitation of motion as per the diagnostic codes for the specific joint or joints.  Id.  If, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating can be assigned where there is x-ray evidence of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating can be assigned if such involvement includes occasional incapacitating episodes.  Id.  Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Id.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, pyramiding, or evaluating the same manifestation of a disability under different diagnostic codes, is to be avoided.  See 38 C.F.R. § 4.14 (2015).  Thus, separate ratings under different diagnostic codes are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which the Veteran has already been rated.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

Generally, the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable than an increase in disability occurred, if the application is received within one year from such date.  38 U.S.C.A. § 5110(b) (West 2014).

As explained in further detail below, the Board finds that, in addition to the Veteran's current 10 percent rating for the period on appeal prior to August 20, 2014, a separate 10 percent rating is warranted for slight instability for the period on appeal from March 14, 2008.

In her February 2009 claim for an increased rating and a March 2009 statement, the Veteran reported that she has chronic pain in her left knee and swelling.  In addition, she reported that she cannot walk unassisted and requires the use of a cane.  In statements that were received in November 2009, the Veteran reported that she had an episode where she was not able to walk without pain and reported that she was in treatment for more than seven months for severe debilitating knee and joint pain, which necessitates the use of a special parking pass at work.  She also reported that she can no longer walk or exercise due to her condition.

The medical evidence of record includes VA treatment records dated in February 2008 through May 2008 that document the Veteran's use of knee sleeves and complaints of swelling.  During this period, clinicians reported that the Veteran did not demonstrate effusion or erythema, demonstrated full range of motion, and had only mild discomfort when fully extended.  March 2008 VA physical therapy consult notes document range of motion from -5 to 120 degrees and laxity in the left knee.

An October 2008 VA physical therapy consult documents the Veteran's report that she has had periods of severe pain during which she "cannot walk," activity does not increase pain, and medications decrease pain.  Additionally, in October 2008, a VA clinician noted that the left knee had exquisite tenderness to palpation along the medial aspect and tenderness along the lateral aspect, but was without effusion, erythema, or warmth to the touch.  Notably, the Veteran had full range of motion, mild discomfort when fully extended, and her lower extremity strength was 5/5.  November 2008 VA physical therapy notes document the Veteran's report that she had a "bad Saturday," her left knee pain was "intermittent and not as bad except after trying to kneel down to do some cleaning," and her knee pain has not been as bothersome has her left lumbar/buttock area pain.  A subsequent report indicates that she had an "episode" on the previous Saturday and could not walk.  She reported that she did not know what triggers or causes the episodes and she complained of intermittent exacerbations of her left knee pain.

In April 2009, the Veteran complained of pain and bruising with regard to the right leg and reported that he has a history of chronic knee pain and giving way of the knee, but did not specify the left knee.  See April 2009 VA ER Nursing Assessment.  A subsequent treatment note dated in April 2009 notes a right knee injury and her report of instability in the right knee, but no specific reports of instability were reported with regard to the left knee.

December 2009 imaging revealed no evidence of fracture, dislocation, focal osseous lesions, joint effusion, or degenerative joint disease, and the report of a December 2009 VA examination report indicates that the Veteran had pain and repeated effusions at that time.  In addition, she reported that she was unable to walk more than a few yards and that her left knee pops out of place.  Notably, she did not demonstrate the following symptoms: deformity, giving way, instability, episodes of dislocation or subluxation, stiffness, episodes of locking, weakness, incoordination, decreased speed of joint motion, inflammation, flare-ups, abnormal weight bearing, and joint ankylosis.  She demonstrated normal extension (0 degrees) and flexion to 100 degrees; and there was no objective evidence of pain with active motion.  She reported having full-time employment.

In a September 2012 brief, the Veteran's representative contended that the Veteran's left knee disability worsened since the Veteran's previous VA evaluation, and during her July 2013 Board hearing, the Veteran reported that her medical records show that she has fallen due to her knee giving way.  Records dated in March 2014 indicate that the Veteran did not have increased left knee laxity and an X-ray did not show effusion.  However, a March 2014 MRI showed moderate amount of fluid in knee joint (moderate to large joint effusion) and tear in the body of the lateral meniscus.

May 2014 records indicate that the Veteran re-injured her left knee in October 2013 when she attempted to stand and she felt a pop in her knee at that time.  The reviewing clinician noted that the Veteran was given a brace to stabilize her knee until surgery.  In May 2014, the Veteran demonstrated -10 degrees of extension and 112 degrees of flexion.

June 2014 VA physical therapy consult notes document the Veteran's report that she was unable to fully extend her knee, but also document a finding of -10 degrees of extension and 92 degrees of flexion.  She denied locking and her anterior drawer, posterior drawer, varus deformity, valgus deformity, and McMurray tests were all negative.  She also reported crepitus, but no crepitus was felt under the patella with extension.  The reporting clinician documented a laterally-tracking patella and noted that the Veteran had symptoms consistent with meniscal tear.  At that time, she reported that her symptoms were aggravated by squatting, standing, going down steps, prolonged walking, and pivoting.

In August 2014, the Veteran underwent a total knee replacement.  In the operative report, it was noted that she presented with advanced degenerative arthritis of the left knee, valgus deformity, pain, crepitus, and limited range of motion before surgery.

After careful review of the evidence, the Board finds that a separate 10 percent rating is warranted for slight lateral instability under Diagnostic Code 5257 for the period from March 14, 2008, based on a March 2008 report that the Veteran had laxity in her left knee and contemporaneous reports of the use of knee sleeves at that time.  A rating in excess of 10 percent is not warranted for instability because the evidence fails to show that the Veteran experienced moderate or severe subluxation or instability during the period on appeal.  Notably, left knee instability was not shown upon examination in December 2009 and a March 2014 medical record indicates that she did not have increased left knee laxity at that time.

Additionally, the Board finds that a rating is not warranted for limitation of flexion (Diagnostic Code 5260) for the period before August 20, 2014, as the evidence does not show that the Veteran's disability has been productive of compensable flexion.  Records dated in May 2014 and June 2014 indicate that the Veteran's extension was limited to 10 degrees at that time, which corresponds to a 10 percent rating under Diagnostic Code 5261.  Thus, because she already has a 10 percent rating for her left knee disability for the period before August 20, 2014, the Board finds that she has been appropriately compensated for her limitation of motion under the applicable criteria.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (indicating that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  Thus, a separate 10 percent rating will not be assigned for limitation of extension.

As acknowledged previously, when evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.  As noted in Mitchell, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.

Although the record shows that the Veteran has been limited by instability of the left knee, the record does not show that the Veteran's range of motion has been additionally limited by pain.  Upon examination in December 2009, she demonstrated normal extension (0 degrees) and flexion to 100 degrees, and there was no objective evidence of pain with active motion.  As the Court noted in Mitchell, "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Pain in . . . a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Thus, an increased or separate rating cannot be granted for pain alone.

In so finding, the Board acknowledges the Veteran's October 2008 report of periods of severe pain during which she could not walk, but notes that she had full range of motion, mild discomfort when fully extended, and her lower extremity strength was 5/5 at that time.  Moreover, subsequent November 2008 treatment records document the Veteran's report of intermittent exacerbations of left knee pain and that her pain was "not as bad except after trying to kneel down to do some cleaning."  Additionally, the Veteran did not demonstrate the following symptoms upon examination in December 2009: deformity, giving way, instability, episodes of dislocation or subluxation, stiffness, episodes of locking, weakness, incoordination, decreased speed of joint motion, inflammation, flare-ups, abnormal weight bearing, and joint ankylosis.  The Board also notes the Veteran's June 2014 report that her symptoms were aggravated by squatting, standing, going down steps, prolonged walking, and pivoting, but there is no indication that these activities were productive of functional loss.  Thus, the Veteran's disability prior to August 20, 2014, is best approximated by a rating of no more than 10 percent for limited motion and a separate 10 percent rating for instability.

The Board notes that "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  Thus, the rating schedule contemplates intermittent or otherwise sporadic exacerbations of the Veteran's disability.

Diagnostic Codes 5256, 5259, 5262, and 5263 are not for application because there is no evidence of ankylosis, symptomatic removal of the meniscus, impairment of tibia and fibula, or genu recurvatum during the relevant period.

In addition, although a March 2014 MRI showed a meniscal tear in the body of the lateral meniscus and moderate to large joint effusion, the Veteran denied locking of the knee throughout the period on appeal.  Thus, a separate rating is not warranted for dislocated semilunar cartilage under Diagnostic Code 5258.

A rating for arthritis is not warranted under Diagnostic Code 5010 because the Veteran has a compensable rating for limitation of motion for the entire period on appeal, and thus, the assignment of an additional rating under this diagnostic code would constitute pyramiding.  38 C.F.R. § 4.14.

Overall, the Board declines to assign a rating in excess of 10 percent for chondromalacia of the left knee, status post arthroplasty, for the period on appeal before August 20, 2014, and assigns a separate 10 percent rating for slight instability of the left knee for the period from March 14, 2008.


ORDER

For the period on appeal prior to August 20, 2014, a rating in excess of 10 percent for chondromalacia of the left knee, status post arthroscopy, is denied.

Subject to the regulations controlling the disbursement of VA monetary benefits, a separate 10 percent rating for instability of the left knee is granted for the period on appeal from March 14, 2008.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


